UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2013 Terra Tech Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-54358 (Commission File Number) 26-3062661 (IRS Employer Identification No.) 18101 Von Karman, Third Floor Irvine, California 92612 (Address of principal executive offices)(Zip Code) (855) 447-6967 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On May 6, 2013 the Company filed a Current Report on Form 8-K (the “May 6, 2013 Form 8-K”), with the Securities and Exchange Commission, disclosing, among other things, under Item 1.01 of the May 6, 2013 Form 8-K, that “[i]n connection with the share exchange with Edible Garden, the Company and Amy Almsteier [the Selling Shareholder] entered Stock Redemption Agreement dated May 6, 2013, pursuant to which the Company redeemed 500,000 shares of common stock of the Company from Ms. Almsteier for consideration of $5.00,” but the Stock Redemption Agreement mistakenly states that the Company redeemed 11,700,000 shares of common stock. On August 5, 2013, the Company and Amy Almsteier entered into Amendment No. 1 to Stock Redemption Agreement, to clarify the Ms. Almsteier redeemed 500,000 shares of common stock of the Company on May 6, 2013, and correct a typographical error referencing 11,700,000 shares of common stock (which should have stated 500,000 shares) in the Stock Redemption Agreement. Item 9.01 Financial Statements and Exhibits (d) Exhibits: Exhibit Description Amendment No. 1 to Stock Redemption Agreement, dated August 5, 2013, by and between the Company and Amy Almsteier. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Terra Tech Corp. (Registrant) Date:August 5, 2013 By: /s/Derek Peterson Name: Derek Peterson Title: President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Description Amendment No. 1 to Stock Redemption Agreement, dated August 5, 2013, by and between the Company and Amy Almsteier. 4
